Name: Council Regulation (EEC) No 3325/80 of 16 December 1980 amending Regulation (EEC) No 724/75 establishing a European Regional Development Fund
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 349/ 10 Official Journal of the European Communities 23 . 12. 80 COUNCIL REGULATION (EEC) No 3325/80 of 16 December 1980 amending Regulation (EEC) No 724/75 establishing a European Regional Development Fund HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 724/75 is hereby amended as follows : 1 . Article 2 (3 ) (a), second paragraph , shall be replaced by the following : ' In 1981 , the resources of the Fund intended for financing these activities shall be distributed in accordance with the following table : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 235 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parlia ­ ment (2 ), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas Council Regulation (EEC) No 724/75 of 18 March 1975 establishing a European Regional Development Fund (4 ), as amended by Regulation (EEC) No 214/79 (5 ), has established a European Regional Development Fund intended to correct the main regional imbalances in the Community ; Whereas the declaration of the European Economic Community on the European Regional Development Fund, annexed to the Final Act of the Accession Treaty of 1979 provides that Article 2 (3) (a) of Regula ­ tion (EEC) No 724/75 should be amended on the accession of Greece if the conditions governing the share of this State in the resources of the Fund have not been fixed within the framework of the re-examin ­ ation laid down in Article 22 of this Regulation ; Whereas , therefore , the conditions governing its share should be fixed as from 1 January 1981 ; Whereas , since Regulation (EEC) No 724/75 has to be reviewed by the Council , on a proposal from the Commission , during the course of 1981 , it is appro ­ priate to apply the revised table of distribution provided at Article 2 (3) (a) to 1981 only, Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Ml % 1-06 % 4-65 % 13-00 % 13-64 % 5-94 % 35-49 % 0-07 % 1-24 % 23-80 % ' 2 . Article 22 shall be replaced by the following : 'Article 22 On a proposal from the Commission , the Council shall re-examine this Regulation before 1 January 1982.' Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1980 . For the Council The President Colette FLESCH (') OJ No C 272, 22 . 10 . 1980 , p. 3 . ( 2 ) Opinion delivered on 16 December 1980 (not yet published in the Official Journal). (3 ) Opinion delivered on 19 November 1980 (not yet published in the Official Journal). ( «) OJ No L 73, 21 . 3 . 1975, p. 1 . (5 OJ No L 35 , 9 . 2 . 1979 , p. 1 .